Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The examiner attempted to contact multiple attorneys listed of record without success.

The application has been amended as follows: 

Claims 1-18 were previously indicated as cancelled, however, the current listing of claims of 3/5/21, does not list claims 1-18. Claims 1-18 are considered cancelled.

	The amendment to claim 19 corrects an antecedent basis issue in line 10 and conforms to the amendments made by applicant in lines 19 and 21. The additional amendment is to add a “;” at the end of line 15.
19.    (currently amended) A method of operating a filtration system comprising:
passing a feed through a plurality of filtration modules each including a filtration cartridge, the plurality of filtration modules fluidly connected by a common feed transfer manifold and a common filtrate transfer manifold, the plurality of filtration modules each including respective removable end caps disposed in respective open-ended upper housings;

said end cap including a portion that mates with a complimentary structure defined by an inner wall of the open-ended upper housing to removably engage with the open-ended upper housing, said end cap comprising a shut-off passageway extending from an upper portion of the end cap to a base portion of the end cap, the end cap defining a filtrate discharge passageway for filtrate to flow out of the first filtration module, the filtrate discharge passageway defined in part by a bottom surface of the upper portion of the end cap, a top surface of the base portion of the end cap, and an inner wall of the open-ended upper housing;
disengaging the removable end cap from the open-ended upper housing of the first filtration module;
accessing the filtration cartridge of the first filtration module by longitudinally displacing the filtration cartridge of the first filtration module through the open-ended upper housing of the first filtration module;
re-engaging the removable end cap with the open-ended upper housing of the first filtration module assembly; and
returning the first filtration module assembly to operation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 19 to recite the same limitations that were indicated as allowable in the parent application, 14/347,258 now Patent 9,604,166 and is allowable for the same reasons indicated in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778